Citation Nr: 0700006	
Decision Date: 01/03/07    Archive Date: 01/17/07

DOCKET NO.  03-25 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
20 percent for chronic low back pain with degenerative 
changes. 

2.  Entitlement to an initial disability rating in excess of 
10 percent prior to March 11, 2002, and in excess of 
20 percent from March 11, 2002, for chronic neck pain with 
degenerative changes.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1965 to 
January 1969.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  


FINDINGS OF FACT

1.  The service-connected disability of low back with 
degenerative changes, even with consideration of the 
veteran's complaints of pain, does not cause severe 
limitation of motion or severe lumbosacral muscle strain or 
forward flexion of the thoracolumbar spine to 30 degrees or 
less or favorable ankylosis of the entire thoracolumbar 
spine, and, intervertebral disc syndrome is not shown.  

2.  Prior to March 11, 2002, the service-connected disability 
of neck pain with degenerative changes caused moderate 
limitation of motion.  

3. The service-connected disability of neck pain with 
degenerative changes, even with consideration of the 
veteran's complaints of pain, does not cause severe 
limitation of motion or forward flexion of the cervical spine 
to 15 degrees or less or favorable ankylosis of the entire 
cervical spine, and, intervertebral disc syndrome is not 
shown.  




CONCLUSIONS OF LAW

1.  The criteria for a disability rating for chronic low back 
pain with degenerative changes in excess of 20 percent have 
not been shown.  38 U.S.C.A. §§ 1135, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.40, 4.71 (Diagnostic 
Codes 5003, 5235 to 5243) (2006); 38 C.F.R. § 4.71 
(Diagnostic Codes 5003, 5010, 5285 to 5295) (2003); 38 C.F.R. 
§ 4.71 (Diagnostic Codes 5003, 5010, 5285 to 5295) (2002).  

2.  The criteria for a disability rating for chronic neck 
pain with degenerative changes of 20 percent and no higher 
prior to March 11, 2002, have been met.  38 U.S.C.A. §§ 1135, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.7, 
4.40, 4.71 (Diagnostic Codes 5003, 5235 to 5243) (2006); 
38 C.F.R. § 4.71a (Diagnostic Codes 5003, 5010, 5285 to 5295) 
(2003); 38 C.F.R. § 4.71 (Diagnostic Codes 5003, 5010, 5285 
to 5295) (2002).  

3.  The criteria for a disability rating for chronic neck 
pain with degenerative changes in excess of 20 percent from 
March 11, 2002, have not been met.  38 U.S.C.A. §§ 1135, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.40, 4.71 
(Diagnostic Codes 5003, 5235 to 5243) (2006); 38 C.F.R. § 
4.71a (Diagnostic Codes 5003, 5010, 5285 to 5295) (2003); 
38 C.F.R. § 4.71a (Diagnostic Codes 5003, 5010, 5285 to 5295) 
(2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In March 2002, the RO granted service connection for the 
veteran's chronic low back pain disability and chronic neck 
pain disability and assigned a 20 percent disability rating 
to the low back pain and a 10 percent disability rating to 
the neck pain, each effective August 21, 1998, the date the 
veteran's claim was filed.  The veteran appealed, seeking 
increased ratings for each disability.  In March 2006, the RO 
increased the disability rating for the veteran's neck pain 
from 10 percent to 20 percent, effective March 11, 2002.  
Since the RO did not assign the maximum disability rating 
possible, the appeal for a higher evaluation remains before 
the Board.  AB v. Brown, 6 Vet. App. 35 (1993) (where a 
claimant has filed a notice of disagreement as to an RO 
decision assigning a particular rating, a subsequent RO 
decision assigning a higher rating, but less than the maximum 
available benefit, does not abrogate the pending appeal).  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (38 C.F.R., Part 4), 
which represents the average impairment in earning capacity 
resulting from injuries incurred in military service and the 
residual conditions in civil occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(a), 4.1.  In determining the 
current level of impairment, the disability must be 
considered in the context of the whole recorded history, 
including service medical records.  See generally, 38 C.F.R. 
§§ 4.1, 4.2.  Where, as here, entitlement to compensation has 
been established, but a higher initial disability rating is 
at issue, the extent of impairment throughout the entire 
period, beginning with the filing of the claim, must be 
considered and a determination must be made regarding whether 
"staged" ratings are warranted.  See Fenderson v. West, 12 
Vet. App. 119, 126-127 (1999) (when a disability rating is 
initially assigned, separate ratings should be considered for 
separate periods of time, known as staged ratings).  The 
medical evidence for the entire period has been considered 
and staged ratings are not appropriate here.  

Separate diagnostic codes identify various disabilities.  
38 C.F.R., Part 4.  On appeal, the diagnostic code for 
degenerative arthritis and the diagnostic codes for spine 
disabilities that might permit an increased rating must be 
examined to determine whether the rating for the veteran's 
two spine disabilities should be increased.  But the spine 
disability rating criteria have changed twice during the 
course of the claim.  Compare 38 C.F.R. § 4.71a (2002) (in 
effect prior to September 23, 2002) with 38 C.F.R. § 4.71a 
(2003) (effective September 23, 2002) and 38 C.F.R. § 4.71a 
(2005) (effective September 26, 2003).  Accordingly, the 
first analysis will be whether a higher evaluation is 
warranted for each spine disability using the degenerative 
arthritis criteria.  Next, the spine disability criteria in 
effect prior to September 23, 2003, will be discussed.  
Thereafter, each version of the amended regulations for spine 
disabilities will be addressed in turn.  Finally, some 
general principles that apply regardless of which criteria 
are used will be examined.  As discussed below, no matter 
which law is applied, an increased rating is warranted only 
for the disability rating for the chronic neck pain prior to 
March 11, 2002.  

Criteria for rating degenerative arthritis

The veteran's X-rays establish the presence of osteophytes on 
both the lumbar spine and the cervical spine.  To rate 
arthritis due to trauma and substantiated by X-ray findings, 
Diagnostic Code 5010 provides that the criteria for 
degenerative arthritis should be applied.  38 C.F.R.§ 4.71a.  
Diagnostic Code 5003 provides that degenerative arthritis 
established by X-ray findings will be rated on the basis of 
the criteria for limitation of motion for the specific joint 
or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  
Looking to the diagnostic code for limitation of motion of 
the lumbar spine under the criteria in effect prior to 
September 23, 2002, and under the criteria in effect 
beginning on that date, only one rating is higher than the 
20 percent rating assigned by the RO.  See 38 C.F.R. § 4.71a, 
DC 5292 (2002); 38 C.F.R. § 4.71a, DC 5292 (2003).  DC 5292 
permits a 40 percent evaluation if the limitation of motion 
of the lumbar spine is severe.  

The regulations do not define what is meant by "severe" 
limitation of motion.  Normal flexion is from 0 to 90 
degrees.  See 38 C.F.R. § 4.71a, note 2 following General 
Rating Formula for Diseases and Injuries of the Spine (2006).  
The veteran's forward flexion has measured between 65 and 45 
degrees.  See September 1998 examination by Dr. F. (65 
degrees); December 1998 VA compensation and pension (C&P) 
examination (65 degrees); February 2002 C&P exam (45 
degrees); and February 2006 C&P exam (60 degrees).  The 
veteran's forward limitation of flexion thus ranges between 
two-thirds of the normal range of motion to one-half of the 
normal range of motion.  Given that Diagnostic Code 5292 
provides for three ratings (10 percent for slight limitation, 
20 percent for moderate limitation, and 40 percent for severe 
limitation), assigning the maximum rating for someone who 
still had half the normal range of motion would not be 
appropriate.  Since even the most limited measurement (45 
degrees) is moderate rather than severe, an increased rating 
for chronic low back pain with degenerative changes is not 
warranted under the degenerative arthritis criteria in effect 
prior to September 23, 2002, or under the criteria in effect 
beginning September 23, 2002.  
Nor does the record support a rating in excess of 20 percent 
for the low back disability if the other range of motion 
criteria is examined.  The normal range of motion of the 
thoracolumbar spine with respect to: extension measures 0 to 
30 degrees; left and right lateral flexion measures 0 to 80 
degrees; and left and right lateral rotation measures 0 to 30 
degrees.  When measurements were provided by examiners, the 
veteran always had at least half the range of motion in each 
category.  See September 1998 examination by Dr. F. 
(extension of 15 degrees; right and lateral flexion together 
of 40 degrees); December 1998 C&P examination (extension of 
15 degrees; right and left lateral flexion together of 60 
degrees; right and left lateral rotation together of 70 
degrees); February 2002 C&P exam (extension of 15 degrees; 
right and left lateral flexion together of 40 degrees); and 
February 2006 exam (extension of 20 degrees; right and left 
lateral flexion of 50 degrees; right and left lateral 
rotation together of 55 degrees).  Thus, under the criteria 
in effect prior to September 23, 2002, as well as the 
criteria in effect beginning September 23, 2002, the 
veteran's limitation of motion was not severe, and a rating 
higher than 20 percent is not warranted.  

The degenerative arthritis criteria were amended again 
beginning September 26, 2003, and constitute the current 
version of the rating criteria.  Diagnostic Code 5242 was 
added to evaluate degenerative arthritis of the spine, and a 
general schedule was established for rating all spine 
disabilities except intervertebral disc syndrome.  38 C.F.R. 
§ 4.71a (2006).  That schedule provides for a disability 
rating of 40 percent for favorable ankylosis of the entire 
thoracolumbar spine or for forward flexion of  the 
thoracolumbar spine of 30 degrees or less.  Here, there is no 
evidence of ankylosis of the thoracolumbar spine. And, even 
the veteran's most limited forward flexion score was higher 
than 30 degrees.  Thus, no increase under the current rating 
criteria is warranted for the disability of chronic low back 
pain with degenerative changes.  Regardless of which criteria 
is used, no increased rating is warranted for the low back 
disability by using the degenerative arthritis criteria.  

As for the chronic neck pain with degenerative changes 
disability, the RO assigned a 10 percent rating prior to 
March 11, 2002 (the date of the rating decision granting 
service connection).  The normal range of motion for cervical 
spine flexion measures from 0 to 45 degrees.  See 38 C.F.R. 
§ 4.71a, note 2 following General Rating Formula for Diseases 
and Injuries of the Spine (2006).  Although the veteran's 
flexion measurements fluctuated somewhat, as early as the 
December 1998 C&P exam, his forward flexion of the cervical 
spine was limited to 30 degrees.  That measurement lies near 
the border between a slight limitation of motion (assigned a 
10 percent rating) and a moderate limitation of motion 
(assigned a 20 percent rating) under DC 5290 (limitation of 
motion of the cervical spine).   Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
38 C.F.R. § 4.7.  

Moreover, while the regulations that became effective 
September 26, 2003 (the current regulations), are not 
applicable in rating the veteran's condition prior to their 
effective date, it is instructive to look to the current 
regulations, which assign ratings based on three graduated, 
measurable ranges of limited motion.  See 38 C.F.R. § 4.71a,  
Diagnostic Code 5242 (2006).  The current version of the 
regulations assigns separate disability ratings for forward 
flexion of the cervical spine greater than 30 degrees but not 
greater than 40 degrees (10 percent rating), greater than 15 
degrees but not greater than 30 degrees (20 percent rating), 
and limited to 15 degrees or less (30 percent rating).  DC 
5242 (2006).  Those numeric ranges were based on a well-
recognized medical standard of measuring permanent impairment 
that had been in effect since 1984.  See 67 Fed. Reg. 56509 
(Sept. 4, 2002).  Under those regulations, a limitation of 30 
degrees falls into the middle of the compensable ratings, 
warranting a rating of 20 percent, but it does not warrant a 
rating of 30 percent.  Accordingly, with respect to the 
veteran's rating for the disability of chronic neck pain with 
degenerative changes, under the regulations in effect prior 
to September 23, 2002, an increase to 20 percent and no 
higher is appropriate for the period before March 11, 2002.  

As for the veteran's condition beginning March 11, 2002, the 
RO assigned a 20 percent disability rating for that period.  
Under the criteria of DC 5290 in effect prior to 
September 23, 2002, and in effect beginning September 23, 
2002, the veteran's limitation of motion would have to be 
severe to warrant a higher rating.  But forward flexion of 
30 degrees, which reflects only a one-third limitation of 
motion, does not constitute a severe limitation of motion.  
See 38 C.F.R. § 4.71a, DC 5290 (2002) (limitation of motion 
of the cervical spine in effect prior to September 23, 2002); 
38 C.F.R. § 4.71a, DC 5290 (2003) (limitation of motion of 
the cervical spine in effect starting September 23, 2002).   

Nor does the record support a rating in excess of 20 percent 
for the neck disability if the other range of motion criteria 
under the criteria in effect prior to September 23, 2002, and 
the criteria in effect beginning on that date, are examined.  
The normal range of motion of the  cervical spine for 
extension measures 0 to 30 degrees, for left and right 
lateral flexion measures 0 to 80 degrees, and for left and 
right lateral rotation measures 0 to 30 degrees.  When 
measurements were provided by examiners, the veteran always 
had at least half the range of motion in each category.  See 
September 1998 examination by Dr. F. (extension of 25 
degrees; right and lateral flexion together of 60 degrees; 
right and left lateral rotation of 150 degrees); 
December 1998 C&P examination (extension of 15 degrees; right 
and left lateral flexion together of 60 degrees; right and 
left lateral rotation together of 70 degrees); February 2002 
C&P exam (extension of 15 degrees; right and left lateral 
flexion together of 40 degrees); and February 2006 exam 
(extension of 20 degrees; right and left lateral flexion of 
50 degrees; right and left lateral rotation together of 55 
degrees).  Thus, his limitation of motion was not severe and 
a rating higher than 20 percent is not warranted under the 
criteria in effect prior to September 23, 2002, or the 
criteria in effect beginning September 23, 2002.  

Under the amendments to the rating criteria in effect 
beginning September 26, 2003, to qualify for a disability 
rating higher than 20 percent, there would have to be 
favorable ankylosis of the entire cervical spine, or, the 
limitation of flexion motion of the cervical spine would have 
to measure 15 degrees or less.  Since the record shows that 
there is no ankylosis of the cervical spine and that the 
veteran's cervical spine flexion has never been less than 30 
degrees, an increased rating under this criteria is not 
warranted.  See 38 C.F.R. § 4.71a, DC 5242 (2006) (limitation 
of motion of the cervical spine in effect beginning 
September 2003).  Thus, for the veteran's neck condition from 
March 11, 2002, no increased rating is warranted under the 
degenerative arthritis provisions.  


Criteria for rating spine disabilities in effect prior to 
September 23, 2002

Under the rating criteria in effect prior to September 23, 
2002, a few diagnostic codes to evaluate spinal disabilities 
are clearly not applicable, because the veteran's disability 
does not involve a fracture (DC 5285), ankylosis (DCs 5286- 
5289),  a sacro-iliac injury (DC 5294), or the dorsal spine 
(DC 5291).  38 C.F.R. § 4.71a (2002).  Moreover, the 
diagnostic codes (DCs 5290, 5292) for limitation of motion 
have been addressed in the arthritis section above.  The 
remaining diagnostic codes for evaluating both the lumbar 
spine and the cervical spine in effect prior to September 23, 
2002, will be discussed in turn.  

The RO assigned a 20 percent rating for the lumbar back pain 
disability.  A higher rating is available under Diagnostic 
Code 5293, which provides for a 40 percent rating for severe 
intervertebral disc syndrome with recurring attacks and 
intermittent relief.  But those criteria do not describe this 
veteran's low back condition.  No physician has diagnosed 
this syndrome.  Indeed, the February 2006 C&P examiner 
pointed out that the veteran's back pain is not experienced 
in periods of flare-ups.  And the veteran describes a 
condition with relatively constant pain.  
His pain management treatment notes indicate that the pain is 
chronic with the prescribed morphine permitting the veteran 
to engage in greater activities.  So the criteria of DC 5293 
provides no means for an increased rating for the disability 
of chronic low back pain with degenerative changes.  

The lumbosacral strain diagnostic code (DC 5295) provides for 
one disability rating higher than the 20 percent rating 
assigned by the RO for the veteran's low back pain 
disability.  DC 5295 assigns a 40 percent rating for severe 
lumbosacral strain with listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  First, with the 
exception of an inservice examiner who diagnosed muscle 
strain secondary to poor posture, and the Feb 2002 C&P 
examiner who diagnosed chronic low back strain with 
degenerative changes, the medical evidence in the veteran's 
file consistently shows that his chronic pain arises from the 
condition of the discs in his spine rather than from a strain 
of his back muscles.  But even if the criteria of DC 5295 
were applicable, an increased rating is not warranted because 
the criteria either is not a part of the veteran's condition 
or his symptoms exist in a slight rather than severe form.  

The medical evidence shows that the veteran stands erect; 
there is no listing of the spine.  No positive Goldthwaite's 
sign has been observed.  As discussed above, the veteran has 
moderate, not marked, limitation of forward bending.  No 
examiner has noted any abnormal mobility on forced motion.  

The veteran does have some osteo-arthritic changes with 
limitation of lateral motion in the thoracolumbar spine.  The 
radiology reports show that the arthritic changes are mild.  
See April 1990 X-rays by Dr. S. (mild degenerative changes in 
L4-L5 and L5-S1 area, but no acute changes noted); 
December 1998 X-rays (osteophytes forming); July 1999 MRI 
report (spine normal with mild degenerative changes); 
August 2000 X-ray by Dr. F. (moderate arthritis); May 2004 X-
rays (mild degenerative changes).  Similarly, the veteran has 
had some limitation of right and left lateral motion from the 
normal range of 60 degrees.  See September 1998 examination 
by Dr. F. (40 degrees); December 1998 C&P examination (full 
range of lateral motion); February 2002 C&P exam 
(40 degrees), and February 2006 C&P exam (50 degrees).  This 
fluctuating limitation of motion, sometimes revealing no 
limitation at all, together with mild osteo-arthritic 
changes, does not demonstrate that the veteran has a severe 
muscle strain condition warranting a 40 percent disability 
rating.  

Similarly, the condition of the veteran's joint spaces also 
does not establish that he has a severe lumbosacral muscle 
strain under DC 5295.  See December 1998 X-rays (alignment 
maintained and narrowing of C6-C7 noted); July 1999 MRI (disc 
spaces within normal limits); July 2003 X-rays (disc spaces 
well maintained); May 2004 X-rays (intervertebral disc height 
and space well maintained).  This medical evidence does not 
show that the veteran has narrowing or irregularity of joint 
space in his lumbar spine.  Accordingly, no increased rating 
for the chronic low back pain with degenerative changes is 
warranted under any criteria in effect prior to September 23, 
2002.  

As for the veteran's disability of chronic neck pain with 
degenerative changes, DC 5293 assigns a 40 percent rating for 
severe intervertebral disc syndrome with recurring attacks 
and intermittent relief.  38 C.F.R. § 4.71a.  As with the 
veteran's back condition, this criteria just doesn't apply to 
this veteran's persistent condition.  No physician has 
diagnosed intervertebral disc syndrome with respect to his 
neck.  The veteran does not describe his neck pain as coming 
in recurring attacks with periods of relief.  The pain 
management notes indicate a chronic condition rather than a 
condition of recurring attacks.  Thus, no increase under this 
diagnostic code is warranted.  And since DC 5295 only 
addresses lumbosacral strain, which is not applicable to a 
cervical spine condition, no increased rating is warranted 
under any of the criteria in effect prior to September 23, 
2002.  

Amended criteria for rating spine disabilities beginning 
September 23, 2002

The spine disability criteria in effect from September 23, 
2002 (38 C.F.R. § 4.71a (2003)) are in many respects similar 
to the criteria in effect prior to September 23, 2002, so 
that only one of the amendments affects the analysis of the 
chronic low back pain disability.  Under the amended 
criteria, Diagnostic Codes 5285 to 5289 are not relevant to 
the veteran's low back pain disability because it does not 
involve a fracture (DC 5285), ankylosis (DCs 5286- 5289), a 
sacro-iliac injury (DC 5294), or the dorsal spine (DC 5291).  
Moreover, the discussion in the arthritis section, above, 
already addressed limitation of motion of the lumbar spine 
using all three versions of the spine disability rating 
criteria, so DC 5289 need not be discussed here.  And the 
criteria for evaluating lumbosacral strain (DC 5295) were not 
amended, so the analysis of that diagnostic code, discussed 
above, need not be repeated here.  Thus, only a rating higher 
than 20 percent using Diagnostic Code 5293 (governing 
intervertebral disc syndrome) need be discussed here.  

Similarly, for the most part, the discussions in the two 
sections above are sufficient in analyzing the veteran's neck 
pain disability rating under the amended criteria. Diagnostic 
Codes 5285 to 5289 are not relevant because the neck 
disability does not involve a fracture (DC 5285), ankylosis 
(DCs 5286- 5289), a sacro-iliac injury (DC 5294), the dorsal 
spine (DC 5291), or a lumbosacral strain (DC 5295).  
Moreover, the discussion in the arthritis section, above, 
already addressed limitation of motion of the cervical spine 
using all three versions of the spine disability rating 
criteria, so DC 5290 need not be discussed here.  Thus, with 
respect to the neck pain disability, the only criteria to be 
addressed under the amendments are the DC 5293 standards for 
evaluating intervertebral disc syndrome.   

DC 5293 provides alternative methods for evaluating 
intervertebral disc syndrome and whichever method results in 
the higher evaluation should be used.  38 C.F.R. § 4.71a, DC 
5293 (first paragraph) (2003).  One method is to evaluate the 
disability on the basis of total duration of incapacitating 
episodes over the past 12 months.  38 C.F.R. § 4.71a, DC 5293 
(first paragraph) (2003).  For purposes of evaluations under 
this method, an incapacitating episode is a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  38 C.F.R. § 4.71a, DC 5293 (note 1) (2003).  If 
the veteran experiences incapacitating episodes having a 
total duration of at least four weeks but less than six weeks 
during the past 12 months, a rating of 40 percent is 
assigned.  DC 5293 (2003).  Here, there is no evidence that 
the veteran has intervertebral disc syndrome.  No physician 
has diagnosed it with respect to the thoracolumbar spine or 
the cervical spine.  There is no evidence of 
physician-prescribed bed rest for incapacitating episodes 
involving the low back or involving the neck, so no increased 
rating is available for either disability under the first 
method of evaluating intervertebral disc syndrome.  

The second method for evaluating intervertebral disc syndrome 
is to evaluate its chronic orthopedic manifestations 
individually and combine those ratings along with evaluations 
for all other disabilities.  DC 5293 (first paragraph) 
(2003).  As discussed in the sections above, by examining the 
chronic orthopedic manifestations of the veteran's condition, 
no disability rating higher than 20 percent is appropriate 
for either disability based on the degenerative arthritis and 
spine diagnostic codes. 

But neurological signs and symptoms resulting from 
intervertebral disc syndrome must also be considered.  
38 C.F.R. § 4.71a, DC 5293 (note 1 under the diagnostic code 
provides that chronic neurological signs and symptoms 
resulting from intervertebral disc syndrome that are 
constantly present, or nearly constantly present, must be 
combined with chronic orthopedic manifestations under the 
second evaluation method) (2003).   Here, however, the 
medical evidence, including a neurological C&P examination, 
consistently notes the lack of neurological signs and 
symptoms.  See April 1990 exam by Dr. S. (neurologically 
intact); August 2000 examination by Dr. F. (neurologically 
intact); January 2002 C&P neurological exam (normal but for 
tremor that in no way is related to neck or back pain); 
July 2003 exam by Dr. S. (neurological exam normal in upper 
and lower extremities).  Nor is there evidence of bowel or 
bladder impairment.  No increase in the disability rating is 
warranted with respect to  neurological signs and symptoms.  
Thus, when the spine disability rating criteria in effect 
from September 23, 2002, are applied to the veteran's low 
back pain disability and to his neck pain disability, no 
evaluation higher than 20 percent is warranted.  

Amended criteria for rating spine disabilities effective 
September 26, 2003 

Beginning September 26, 2003, the current criteria for 
evaluating spine disabilities became effective.  38 C.F.R. 
§ 4.71a (2006).  With the exception for the diagnostic code 
for intervertebral disc syndrome, the diagnostic codes for 
evaluating all other spine disabilities share the same 
schedule of ratings, whether the diagnostic code governs 
fracture of the spine, muscle strain, or degenerative 
arthritis of the spine.  See 38 C.F.R. § 4.71a (General 
Rating Formula for Diseases and Injuries of the Spine).  
Since that schedule of ratings was analyzed in the section 
discussing the criteria for degenerative arthritis of the 
spine, above, and a rating in excess of 20 percent is not 
warranted for either disability using that criteria, no 
further discussion of the current criteria under the general 
rating formula for rating spine disabilities is needed here.  

The current criteria also provides the same analysis for 
intervertebral disc syndrome as the criteria in effect 
beginning September 23, 2002, except that the diagnostic code 
number changed from DC 5293 (2003) to DC 5243 (2006).  Since 
no increased rating was warranted under the prior criteria, 
no increased rating is available for either the neck or low 
back disability under the current criteria.  



General principles

Some principles apply regardless of which criteria is 
applied.  A disability of the musculoskeletal system is 
primarily the inability, due to damage, to perform the normal 
working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  38 C.F.R. 
§ 4.40.  Thus, functional loss due to pain and weakness must 
be considered in evaluating the disability because a part 
which becomes painful on use must be regarded as seriously 
disabled.  Id.  See also DeLuca v. Brown, 8 Vet. App. 202 
(1995) (disability ratings should reflect the veteran's 
functional loss due to fatigability, incoordination, 
endurance, weakness, and pain).   

The record shows that the veteran's pain is moderately 
severe, requiring a prescription of morphine to increase the 
activities he can perform.  He constantly uses a back brace 
and sometimes uses a cane.  His disability now interferes 
with his ability to bathe and to put on his socks.  Yet, he 
is independent in his self-care, activities of daily living, 
and continues to drive.  Indeed, the veteran still works 
full-time for the U.S. Postal Service, driving a mail truck 
and making deliveries to customers' doors.  And while he 
testified that he is now slow at his job due to his 
disability, he is nevertheless able to perform his work 
functions.  Given this degree of functionality, the veteran 
is amply compensated with the grant of two disability ratings 
of 20 percent each.   

Finally, when the evidence for and against a claim approaches 
equipoise, the benefit of the doubt doctrine of 38 U.S.C.A. 
§ 5107(b) and 38 C.F.R. § 3.102 requires factual findings to 
be resolved in the veteran's favor.  Here, there is little 
evidence for either disability to support a disability rating 
higher than 20 percent.  Dr. S's August 2003 letter states 
that the veteran's description of his symptoms indicate that 
the percentage of his disability would have increased in 
magnitude since the March 2002 rating decision.  But that 
doctor, while stating that the veteran's range of motion was 
limited to 40 percent of the normal motion due to pain, 
failed to provide the individual range of motion measurements 
in his report.  Moreover, notwithstanding the description by 
the veteran, the objective data of all the other medical 
examiners shows that the veteran's disabilities do not 
warrant a rating higher than 20 percent each.  And while the 
veteran's testimony about his symptoms and activities has 
been taken into consideration in deciding this appeal, his 
lay opinion of the severity of his disabilities is not 
competent evidence.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992) (a lay person is not competent to give evidence of 
matters that require medical knowledge).   Accordingly, the 
evidence in favor of the claim does not approach equipoise, 
so the benefit of the doubt doctrine does not apply.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990) (benefit of the doubt 
rule inapplicable when the preponderance of the evidence is 
against the claim).  

Duties to notify and to assist

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159 and 
3.326(a).  VA must notify the claimant (and his or her 
representative, if any) of any information and evidence not 
of record: (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) and that the claimant 
is expected to provide, and (4) VA must ask the claimant to 
provide VA with any evidence in his or her possession that 
pertains to the claim.  38 U.S.C. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).    

In this case, the unfavorable RO decision that is the basis 
of this appeal was already decided - and appealed - before 
the section 5103(a) notice requirements were enacted in 
November 2000.  The Court acknowledged in Pelegrini at 120 
that where, as here, the section 5103(a) notice was not 
mandated at the time of the initial RO decision, the RO did 
not err in not providing such notice.  Rather, the appellant 
has the right to content-complying notice and proper 
subsequent VA process, which he has received.   In any event, 
once service connection was granted for both of his claimed 
disabilities, any deficiencies in notice concerning service 
connection became moot.  

After this Board remanded this appeal for further factual 
development, the veteran was sent a January 2005 letter that 
described the evidence necessary to substantiate a claim for 
an increased rating, identified what evidence VA had 
collected and was collecting, requested the veteran to send 
in particular documents and information,  identified what 
evidence might be helpful in establishing his claim, and 
invited the veteran to submit to VA whatever evidence he had 
in his possession pertaining to his claim.  He was 
specifically notified of how disabilities are rated and how 
effective dates are assigned in the RO's March 2006 letter.  
See Dingess v. Nicholson, 19 Vet. App. 473 (2006).   Thus, VA 
met its notification duties with respect to this veteran.  

VA also has a duty to assist a claimant in obtaining evidence 
to substantiate his or her claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  VA met its duty to assist the veteran by 
obtaining his service medical records, VA treatment records, 
and all medical records identified by the veteran, by 
providing him with several C&P examinations, and by giving 
the veteran the opportunity to present sworn testimony to 
support his claim.  


ORDER

For the disability of chronic low back pain with degenerative 
changes, an initial disability rating in excess of 20 percent 
is denied. 

For the disability of chronic neck pain with degenerative 
changes, an initial disability rating of 20 percent and no 
higher for the period prior to March 11, 2002, is granted, 
and an initial disability rating in excess of 20 percent from 
March 11, 2002, is denied.  



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


